 1   Geri N. Kahn (State Bar Number 148536)
     geri@gerinkahn.com
 2   Law Office of Geri N. Kahn
     465 California Street, Suite 609
 3   San Francisco, CA 94104
     (415) 397-5446
 4   (707) 312-8271

 5   Attorney for Plaintiff

 6

 7
                                  IN THE UNITED STATES DISTRICT COURT
 8
                                FOR THE EASTERN DISTRICT OF CALIFORNIA
 9

10
     Denise Hoffmann,                                         Case No. 2:18−CV−01609−KJN
11
            Plaintiff,                                        Stipulation of 3-Day Extension of Time for
12                                                            Plaintiff to file brief in support of Motion for
     vs.                                                      Summary Judgment; Order
13
     Nancy A. Berryhill, Commissioner of Social
14   Security,

15          Defendant.

16
            Plaintiff, by and through her attorney of record, and Defendant, by and through his attorney of
17
     record, hereby stipulate, subject to the approval of the Court, to a 3-day extension of time for Plaintiff’s
18
     counsel to file a brief in support of her Motion for Summary Judgment, in light of the following:
19

20          1.      Plaintiff s counsel underestimated the amount of time it took to travel, attend a funeral and
21                  help to settle an estate. She just needs a few more days to complete the brief. She does
22                  not anticipate needing any further extensions in this case.
23          2.      Plaintiff’s counsel emailed Chantal Jenkins, Esq., defendant’s counsel, but did not hear
24                  back. When counsel was unable to reach Ms. Jenkins, she contacted Ms. Jenkins’
25                  Supervisor, Geralyn Gulseth. Ms. Gulseth agreed to the 3-day extension of time on Ms.
26                  Jenkins’ behalf.
27

28

30          Case No. 2:18−CV−01609−KJN              1
             STIPULATION OF 3-DAY EXTENSION OF TIME FOR PLAINTIFF TO FILE BRIEF IN SUPPORT OF
31                                  MOTION FOR SUMMARY JUDGMENT; ORDER
 1          3.     Should the request be granted, Plaintiff’s brief will be due on July 29, 2019, Defendant’s

 2                 reply brief on September 12, 2019, and Plaintiff’s optional response brief on October 3,

 3                 2019.

 4

 5                                                       Respectfully submitted,

 6   Dated: July 26, 2019                                /s/ Geri N. Kahn
                                                         GERI N. KAHN
 7                                                       Attorney for Plaintiff
 8

 9

10   Dated: July 26, 2019                                /s/ Geralyn Gulseth
                                                         GERALYN GULSETH FOR CHANTAL JENKINS
11                                                       Special Assistant United States Attorney
                                                         (*By email authorization on July 26, 2019)
12
            ORDER
13
            Pursuant to stipulation, IT IS SO ORDERED. No further extensions of time will be granted.
14

15
     Dated: July 29, 2019
16

17
     hoff.1609
18

19

20

21

22

23

24

25

26
27

28

30          Case No. 2:18−CV−01609−KJN              2
             STIPULATION OF 3-DAY EXTENSION OF TIME FOR PLAINTIFF TO FILE BRIEF IN SUPPORT OF
31                                  MOTION FOR SUMMARY JUDGMENT; ORDER
